DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Sarah Fredrick on June 28, 2022.
The application has been amended as follows: 
Claim 1:
A method for controlling a rate of a reaction between an acid and a rock matrix during treatment of a subterranean formation that contains a hydrocarbon reservoir, the method comprising contacting the subterranean formation with an aqueous fluid that comprises a mixture of (a) an amount of a strong acid in a range of 10 Effective Weight Percent (Ewt%) to 20 Ewt% an amount of a second acid or acid-generating compound in a range of 40% to 60% by weight controlling an amount of free water in the aqueous fluid with the amount of strong acid and the amount of second acid or acid-generating compound, and thereby reducing a rate of the reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound, 
wherein the strong acid is or comprises a mineral acid selected from hydrochloric acid (HCl), chloric acid (HClO3), hydrobromic acid (HBr), sulfuric acid (H2SO4), nitric acid (HNO3), perchloric acid (HClO4), hydroiodic acid (HI), phosphoric acid (H3PO4), or any combination thereof, 
the second acid or acid-generating compound is or comprises an organic acid selected from formic acid, acetic acid, methanesulfonic acid, chloroacetic acid, dichloroacetic acid, trichloroacetic acid, fluoroacetic acid, difluoroacetic acid, trifluoroacetic acid, glutamic acid, diacetic acid, or any combination thereof, and 
the rock matrix comprises carbonates, sandstone, shale, or any combinations thereof.
Claim 20:
The method of claim 1, wherein the amount of the strong acid is 
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Jiang et al., alone or in combination with De Wolf et al. and/or Fu, discloses and/or teaches methods of controlling a rate of reaction between an acid and a rock matrix during treatment of a subterranean formation by contact with an aqueous treatment fluid comprising a strong acid and a second acid or acid generating compound as set forth in the Non-Final Rejection (mailed 02/14/2022). The reference(s), however, fail to disclose the method steps in combination with the steps of controlling an amount of free water and thereby reducing a rate of reaction as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674